Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

  160756                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh
            Plaintiff-Appellee,                                                                        Elizabeth M. Welch,
                                                                                                                     Justices
  v                                                                 SC: 160756
                                                                    COA: 350335
                                                                    Wayne CC: 89-002057-FC
  SEAN YOUNG,
           Defendant-Appellant.

  _________________________________________/

         By order of April 29, 2020, the application for leave to appeal the November 20,
  2019 order of the Court of Appeals was held in abeyance pending the decision in People
  v Manning (Docket No. 160034). On order of the Court, the case having been denied on
  December 28, 2020, 506 Mich 1033 (2020), the application is again considered. We
  DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to
  appeal within 28 days after the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2021
           p0727
                                                                              Clerk